NUMBER 13-19-00520-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

ANTOINE BENSON,                                                                            Appellant,

                                                    v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 274th District Court
                    of Hays County, Texas.
____________________________________________________________

                            MEMORANDUM OPINION
               Before Justices Benavides, Longoria, and Perkes
                  Memorandum Opinion by Justice Longoria

        Appellant, Antoine Benson, filed a notice of appeal on September 12, 2019 from

cause number CR-17-0907-C in the 347th District Court of Hays County, Texas. 1 The


        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
notice of appeal also references trial court cause number CR-18-1279-C. 2 Our review

of the documents before the Court shows the trial court granted the State’s motion to

dismiss cause number CR-17-0907-C on August 29, 2019.

       On October 22, 2019, the Clerk of this Court notified appellant that it appeared that

there is no final appealable judgment and requested correction of this defect within ten

days or the appeal would be dismissed. Appellant has failed to respond to the Court’s

directive.

       A defendant’s notice of appeal must be filed within thirty days after the trial court

enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). Generally, a state appellate

court only has jurisdiction to consider an appeal by a criminal defendant where there has

been a final judgment of conviction. Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d
446, 447 (1961); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996,

no pet.).

       The Court, having examined and fully considered the documents on file, is of the

opinion that there is no conviction to be appealed and this Court lacks jurisdiction over

the matters herein.          Accordingly, this appeal is DISMISSED FOR WANT OF

JURISDICTION.

                                                                       NORA L. LONGORIA
                                                                       Justice
Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of November, 2019.

       2   Trial court cause number CR-18-1279-C is before this Court in cause number 13-19-00519-CR.




                                                   2